DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 8/5/2021 in response to the Office Action of 3/26/2021 is acknowledged and has been entered.  
Applicant election of the following species on 4/8/2022 is acknowledged: terms based on measured levels of iPSA, hk2,tPSA and fPSA  and indicative of subjects prior biopsy.  Applicant further elected additional parameters that were not requested.  After further consideration the election of a tPSA threshold is withdrawn.   
Claims 1, 5-8, 16, 24, 31 ,47, 50 and 52-56 are pending.  Claims 52-56 are newly added. Claims 36, 38 have been cancelled.  Claims 1,6-8, 24,31,50 have been amended.   Claims 7 and 47 have been previously withdrawn.  
Claims 1, 5-6, 8, 16, 24, 31, 50 and 52-56  are examined. 
Note: It is noted that the scope of the claims has changed again as is now similar in scope to the claims presented on 12/20/2016.   In particular the independent claim now recites v) comparing the measured level of tPSA to a threshold level; v) selecting a linear regression model based on the comparison of the measured level of tPSA to the threshold level, wherein the linear regression model includes a first term based on the measured level of tPSA and a second term indicative of whether the subject has had a prior biopsy 9328698.1Application No.: 14/671,3553 Docket No.: C 1256.70013US01 Reply to Office Action of March 26, 2021 of prostate tissue; and vi) determining, using the selected linear regression model, a probability that a prostate tissue biopsy for the subject would contain detectable prostate cancer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5-6, 8, 16, 24, 31, 50 and 52-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims are broadly drawn to a  method comprising:[..] ii) determining the probability that a prostate tissue biopsy obtained from the subject would contain detectable prostate cancer or detectable high grade prostate cancer (claim 5)  by v) selecting a linear regression model based on the comparison of the measured level of tPSA to the threshold level, wherein the linear regression model includes a first term based on the measured level of tPSA and a second term indicative of whether the subject has had a prior biopsy 9328698.1Application No.: 14/671,3553 Docket No.: C 1256.70013US01 Reply to Office Action of March 26, 2021 of prostate tissue, 
by weighting the measured tPSA,fPSA,iPSA and kK2 and additional term age (elected species, claims 56,53)  Probability that a subject has prostate cancer is further determined by weighting a cubic spline term based on the measured fPSA marker level(s). (claim 8), scaling each term by a different coefficient (claims 52-53) or wherein the second term i.e. negative biopsy includes a binary value (claim 55). 
The genus determining the probability that a prostate tissue biopsy obtained from the subject would contain detectable prostate cancer or detectable high grade prostate cancer (claim 5)  by v) selecting a linear regression model” is broad.  While data can be envision to be modeled by designing many logistic equations from various subsets of data, further testing would be required to model with various logistic equation and weighting different coefficients for the claimed patients diagnosed with any  prostate cancer or high grade cancer, having had a prior negative biopsy at some undefined time in the past prior to diagnosis or since diagnosis.  While the specification discloses two calibrated probabilities for calculating the risk of cancer on biopsy with different formulas depending on whether tPSA is higher or lower than 25ng/ml with different weighing coefficients (page 32), the specification is devoid of any models where a prior negative biopsy is included in the formula or where a weighing coefficient for such parameter is disclosed.  Moreover, different parameters are disclosed for depending on whether the model is being used to determine the probability of a biopsy containing detectable cancer of any grade vs. detectable cancer of high grade (tables 1-2) with different weighing coefficients (table 4) but none indicate the inclusion of  a prior negative biopsy .  In fact the parameter included is whether or not the subject had prior biopsy or not i.e. “priorbx” (see formulas 2-6, 9, 12,13, 14, page 2 lines 19, 25; page 3 line 28; page 7 lines 4, 12, 16; page 9 line 28 etc )  and not whether the subject had a biopsy and was negative.  In table 4(page 33) it is disclosed that a score “1” is assigned if the subject has a prior biopsy and a score of “0” if no prior biopsy.  The specification is devoid of any models for determining a probability for cancer or high grade cancer that include a prior negative biopsy: That such further testing and validation would necessary is an indication that the “determining the probability that a prostate tissue biopsy obtained from the subject would contain detectable prostate cancer by weighting the measured tPSA,fPSA,iPSA and kK2 and a parameter indicative of whether the subject has had  a prior negative biopsy and wherein the cancer is high grade (claim 5)”” has not been adequately described.   Thus, the broad genus  in not supported by the instant disclosure.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 
Claim Rejections - 35 USC § 112 Fourth Paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is  rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In this instance, dependent claims 8 is not further limiting the probality of independent claims 1 as it broadens the scope by reciting in the alternative weighing based on fPSA .  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-6, 8, 24, 50 and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers et al. (Journal of Clinical On cology, 2010 vol 28 No 15 page 2493-2498)  Gronberg et al., (WO2013172779, published 11/2023) and Hernandez et al in view of  Vickers et al. (BMC Medicine 2008;6:19, pp1-10, IDS Reference) referred as “Vickers 2008”, Lilja/Becker et al.(Clin. Chem. 2000; 46:2,p198-206, IDS Reference), Nurmikko et al. (Clinical chemistry 2001; 47:8, 1415-1423),  Nurmikko II (of record) in further view of Pettersson et al. (Clin Chem 1995; 41/10,1480-1488) and/or as evidenced by DELFIA Reagents, retrieved 12/1/2019, from URL://www.perkinelmer.com/lab-solutions/resources/docs/BRO_DELFIAResearchReagents.pdf).
Vickers et al. teach throughout the publication and especially in abstract, predicting the result of a prostate biopsy for prostate cancer on statistical models (Abstract) comprising 
subjecting a blood sample of the subject to an immunoassay that measures a level of total prostate specific antigen (tPSA) in the blood sample (i.e. obtaining blood by venipuncture, assaying serum for total PSA see page 2494,right second paragraph);
if the tPSA level is above a threshold level, determining the probability that the prostate tissue biopsy would contain detectable prostate cancer by weighting the measured level of tPSA as for example total PSA is greater than a threshold as for example 10ng/ml, a high probability of having cancer is determined (2496, right third full paragraph) thus a high probability that a prostate tissue biopsy obtained from a subject would contain detectable prostate cancer; 
if the tPSA level is at or below the threshold level, i.e. less than 10 ng/ml (table1) subjecting the blood sample to an immunoassay that measures levels of free prostate specific antigen (fPSA), intact prostate specific antigen (iPSA), and human kallikrein 2 (hK2) in the blood sample (table1) , and determining the probability that the prostate tissue biopsy would contain detectable prostate cancer by weighting the measured levels of tPSA, fPSA, iPSA, and hK2 (see full laboratory and clinical model table 2; Figures 1-2). Vickers et al. advantageously teach using F(AB)2 fragments of the monoclonal capture antibodies used in the prior art protocols to significantly reduce the frequency of the nonspecific assay interference (page 2494, right second paragraph).
Vickers et al. do not specifically teach including in the model a parameter indicative of whether the subject has had a prior biopsy of prostate tissue wherein the prior biopsy was negative .
Gronberg et al., teach throughout the patent and especially on page 35, determining the probability that a subject has prostate cancer, comprising weighting background information for each subjects as for example including if the subject had undergone a previous biopsy of the prostate, age and family history (yes or no) in an  equation with weighing coefficients or using a binary value in a logit function : (see 'prevBiops' indicates if the subject has been biopsied before (1) or not (0), Pg, 34, Ln. 29 to Pg. 35, Ln. 12). 
Hernandez et al teach throughout the publication and especially in abstract, logistic models to predict prostate cancer biopsy are compared with the risk calculator developed by  the prostate Cancer Prevention Trial (PCPT) which included DRE and a history of a previous negative biopsy, wherein the PCPT model can predict high grade prostate cancer Gleason 7 or higher  (abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the method of Vickers et al to include a parameter indicative of whether the subject has had a prior biopsy of prostate tissue as taught by Gronberg et al.  and wherein the wherein the prior biopsy was negative as taught in Hernandez et al.
One would be motivated to do so, to improve the prediction model because Vickers et al teach weighting additional non-marker parameters as for example age also taught in Gronberg et al., because the studies of  Vickers et al include cohorts of screened men with elevated PSA and no prior biopsy as well as with prior biopsy (page 2494 right first paragraph) and because Gronberg et al., teach identifying risk for aggressive prostate can allow for lifestyle modification to mitigate risk page 39 (lines 1-20).  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. combining measured values of biomarkers tPSA, fPSA, iPSA, and hK2 of  Vickers et al. and a parameter indicative of whether the subject has had a prior biopsy of prostate tissue taught in Gronberg et al.   wherein the prior biopsy was negative as taught in Hernandez et al.  according to known methods as for example statistical models wherein all markers are entered using for example cubic splines  to model any possible non-linear relationship with outcome  as taught in  Vickers et al. (page 2495, left second paragraph) that is ready for improvement to yield predictable results.
With regards to claim 5, Vickers et al, teach wherein the prostate cancer is high grade cancer (Table 2).
With regards to claim 6, Vickers et al, teach weighting a parameter indicative of age ( see laboratory base model table 2, Figure 1). 
With regards to claim 8, Vickers et al, teach all markers thus including total PSA were entered in all models using for example cubic splines to model any possible non-linear relationship with outcome (page 2495, left second paragraph).
While Vickers discloses immunoassays  that measure tPSA, fPSA,iPSA and hk2 were previously known, Vickers is silent in disclosing any assay details.
However such assays were known as taught in Vickers 2008 and its cited references .
Vickers 2008 is relied upon for the teachings determining kallikrein levels in a blood sample (abstract), the method comprising: i) subjecting a blood sample of a subject to one or more immunoassays that measures levels of total prostate specific antigen (tPSA) and free prostate specific antigen (fPSA); ii) subjecting the blood sample to an  immunoassay that measures a level intact prostate specific antigen (iPSA);  iii) subjecting the blood sample of a subject to an immunoassay that measures a level of human kallikrein 2 (hK2)  (Abstract).
Specifically, Vickers 2008  teach the level of tPSA and fPSA is measured with a dual labeled assay i.e. DELFIA assay, that has been comprehensively documented in the art (page 3 left first full paragraph). 
Vickers 2008. teach Immunodetection of hK2 and iPSA with methods previously reported (page 3, left second full paragraph) referencing the assays as disclosed in Lilja/Becker as suitable for Immunodetection of hK2 and the assay of Nurmikko et al as suitable for immunodetection of iPSA.
Becker. et al.,  teach Immunodetection of hK2 comprising  contacting PSA in the blood sample with PSA blocking antibodies which block the binding of PSA-T and do not cross react with hK2: MAbs: 2H11,36 and 10  which block the binding of MAbH50  and Mab 2E9 which blocks the binding of Mab6H10 to PSA.  After the blocking step, specific capture was accomplished by contacting hK2 present in the sample with a second capture antibody to produce a capture-antibody-hK2 complex, i.e. MAB 6H10-hk2 and contacting the capture- antibody-hK2 complex with a second tracer antibody  MAbH50  which was blocked for cross reactivity for PSA-T (Fig. 1; page 199 right last paragraph; page 200, left first paragraph)  which reads on the instant PSA blocking antibody .  
Nurmikko et al teach throughout the publication and especially on page 1417 left first paragraph, obtaining a blood sample from a subject and contacting iPSA also known as fPSA-I (page 1416, left third paragraph) in the sample with antibodies as for example 5C3 antibody clone that selectively bind free PSA that is not cleaved aka free PSA intact (fPSA-I; iPSA), (page 1416, right last paragraph).  The assay comprises capturing intact PSA by a biotinylated monoclonal 5A10  bound on a DELFIA streptavidin plate i.e. forming a binding complex and detecting the complex with europium-labeled  5C3 as a tracer (page 1417, left second paragraph; page 1416, left third paragraph ) wherein the capture antibody binds free PSA that includes for example fragments comprising both nicked and intact forms (page 1416, left last paragraph, Figure 1) under conditions that it binds at least to iPSA (page 1417, left second paragraph; Fig.4).  Furthermore, monoclonal 5A10 inherently binds both nicked and intact forms.  The assertion of inherency is necessarily true since Applicant disclosure indicates 5A10 as suitable capture antibody. As the antibody of the prior art is indistinguishable from that claimed, it would necessarily be capable of the performing the same intended uses i.e. binding both nicked and intact forms. 
Nurmskko II teach antibody 4D4 and antibody 5C3 bind the same site with substantially the same affinities (table 2) for binding iPSA.
Pettersson et al. teach throughout the publication and especially in Figure 5, pH is important in the stability of PSA-ACT complex, wherein at less fPSA is released at for example a pH between 6.5-and 7 as compared to 7.8.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay hK2 with the immunoassay of Becker and assay iPSA with an immunoassay of Nurmikko et al. wherein antibody 5C3  is substituted with antibody 4D4 for binding iPSA as taught in Nurmikko II (instant claims 24,50) in the method of Vickers 2008 and Vickers et al ., because Vickers 2008 expressly teach  such methods as suitable and because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   
It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients as taught in Pettersson, (page 1481, left second paragraph) and Nurmikko et al.   One of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. Applicant can rebut a prima facie case of obviousness by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Even more, it would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have motivated Pettersson et al. to extend the studies for stability of PSA-ACT complex, with antibody pairs relevant for the detection of iPSA as taught in Nurmikko et al.  and Nurmikko II to evaluate a pH optimum that allows for less intact fPSA released to increase the detection accuracy for iPSA as detection of iPSA has clinical relevance as taught in Vickers et al Vickers 2008 and Gronberg et al.
Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7, since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In addition, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). In this case, the problem facing those in the art was to accurately quantitate intact free PSA along with other forms of PSA as taught in Vickers et al. to improve  prostate cancer diagnosis.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp to optimize the assay, wherein such options include selection of antibody clones, assay condition at various pH as taught in  Pettersson.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.   It would also with reasonable expectation that at least on pH value as for example 6.5 as taught in Pettersson would increase the accuracy of detection of iPSA when 4D4 taught in  Nurmikko et al II.  is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  In addition the DELFIA technology has been used in all cited publication and it offers support chelates i.e. DTPA that function under lower pH values i.e. 6.5 and higher temperatures as evidenced by DELFIA Reagents, see page 17. 
As  the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7, since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers et al. Gronberg et al.,) and Hernandez et al in view of  Vickers 2008 Lilja/Becker et al.,Nurmikko et al. Nurmikko II (of record) in further view of Pettersson et al. (Clin Chem 1995; 41/10,1480-1488) and/or as evidenced by DELFIA Reagents, retrieved 12/1/2019, from URL://www.perkinelmer.com/lab-solutions/resources/docs/BRO_DELFIAResearchReagents.pdf).applied to claims 1 in view of Eriksson et al. (Clin. Chemistry 2000; 46:5, IDS Reference). 
Vickers et al. Gronberg et al.,) and Hernandez et al in view of Vickers 2008 Nurmikko et al., Nurmikko II. and Pettersson et al. are relied upon as in the 103 rejection above.
While Vickers et al. and Vickers 2008  teach the level of tPSA and fPSA is measured with a dual labeled assay i.e. DELFIA assay,  they  do not specifically teach details of the assay for measuring total PSA.
Eriksson et al. teach throughout the publication and especially in Figure 1, a dual label assay using DELFIA technology for measuring both free and total PSA with capture i.e. H117 and tracer i.e. H50 antibodies which reads on a capture antibody tPSA complex detected using the tracer. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA from a blood sample as taught in Vickers et al.,in view of Vickers 2008, Nurmikko et al., Nurmikko II. and Pettersson et al. with the method of Eriksson et al. using both a second capture antibody and a second tracer antibodies in a sandwich immunoassay.  One would be motivated to do so as both the method of Vickers et al., Nurmikko et al., Nurmikko II., Pettersson et al. and the method of Eriksson et al. use the same technology i.e. DELFIA dual label assay measuring both free and total PSA to save time and cost and because such assay is well established in the art as taught in Vickers et al. and Vickers 2008

Response to applicant arguments
Applicant arguments have been considered bit not found persuasive.
Applicant incorporates by reference previous arguments that have been fully addressed previous office actions.  Applicant rebuts the prima facie case of obviousness in view of Pettersson by  introducing a later filed publication (Liton), to support unexpected results, and points out that Pettersson is an inventor and also an author to the publication of Liton   
In response to Applicant arguments regarding unexpected results, it is initially noted that Applicant did not disclose the claimed pH range of 6.5 to 7 as critical in the specification, rather the discloses range is 6.5-7.75 (page 4 first paragraph).  In addition, Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997)   The combined teachings particularly Petterson provide clear direction, motivation and expectation of success for determine a pH range to optimize the defection of iPSA in an immunoassay comprising europium labeled antibody as claimed. 
Regarding the argument that Pettersson is an inventor and also an author to the later published reference of Liton, this is more evidence that it would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have motivated Pettersson et al. to extend the studies for stability of PSA-ACT complex, with antibody pairs relevant for the detection of iPSA as taught in Nurmikko et al.  and Nurmikko II to evaluate a pH optimum that allows for less fPSA released including iPSA,  to increase the detection accuracy for iPSA as detection of iPSA has clinical relevance as taught in Vickers et al.  
In response to Applicant argument that the reference of Pettersson does not teach the claimed range, it is noted that Pettersson encompasses the claimed range.  Further specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA).
In response to applicant argument that the Patent Office fails to demonstrate that a skilled person would have been motivated to increase the stability of PSA-ACT complexes it is noted that various forms of free PSA have clinical significance for the diagnosis of prostate cancer, including intact free PSA as taught in Nurmikko et al.  Therefore, one or skill would be motivated to assess and optimize conditions that will not artificially release fPSA from its complexed form based on assay conditions, to allow for accurate diagnosis. 
In response to applicant argument that the Patent Office fails to demonstrate that such a person would have been motivated to use the pH ranges disclosed in Pettersson to increase the stability of PSA-ACT complexes rather than using low temperature, the reference of Pettersson does not exclude any further stability studies for assay optimization.  
In response to applicant argument that the Patent Office fails to demonstrate that such a person would have been motivated to use the same conditions for storage and for combining the capture-antibody-iPSA complex with a tracer antibody, it is noted that one of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
In response to applicant argument that  the Patent Office still fails to demonstrate that (i) the skilled person would have used a pH of 6.5-7.0 rather than a lower pH (since lower pH conditions had lower dissociations in Pettersson), and that (ii)7212468.2 the skilled person would have had a reasonable expectation of success in using storage conditions when combining the capture-antibody-iPSA complex with a tracer antibody, it is noted that as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7, since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations. In this case, the problem facing those in the art was to accurately quantitate intact free PSA along with other forms of PSA as taught in Vickers et al. to improve prostate cancer diagnosis.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp to optimize the assay, wherein such options include selection of antibody clones, assay condition at various pH as taught in  Pettersson.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  Applicant did not present any arguments as to why a pH 6.5 would be detrimental to combining the capture-antibody-iPSA complex with a tracer antibody.  In addition the DELFIA technology has been used in all cited publication and it offers support chelates i.e. DTPA that function under lower pH values i.e. 6.5 and higher temperatures (DELFIA reagents, retrieved 12/1/2019, from https://www.perkinelmer.com/lab-solutions/resources/docs/BRO_DELFIAResearchReagents.pdf, see page 17). 
Regarding Applicant argument that Liton discloses increased affinity of the 4D4 is dependent on pH which is unrelated/different to the seemingly linear relationship between pH and PSA-ACT complex stability described in Pettersson, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious.  Even though applicant has proposed the mechanism by which the pH 6.5-7 increases the antibody affinity, this does not  appear to distinguish the prior art teaching the same or nearly the same methods to achieve the same end result, i.e. to increase in accuracy of the assay.  
It is maintained that one would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson and derive at a pH of 6.5-7 which is included in the tested range in Pettersson, to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients  as taught in Pettersson (Pettersson, page 1481, left second paragraph) Vickers and Nurmikko et al.
In response to applicant argument that there would be no motivation to further optimize the assay of Nurmikko et al., it is noted that clone 4D4 is not taught in Nurmikko et al.  Further Applicant admits assay optimization is needed when the components of the assay are changed (see Remarks page 12 last paragraph).   As  previously argued when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH is among many other variable parameters that has been a matter of routine optimization.  In addition, regarding the optimum pH range the pH’s of Pettersson represent a finite number. 
In response to applicant argument that antibody clone 4D4 has a lower binding affinity as compared to 5C3 i.e. 2.5 vs 2.7 x109, and there would be no motivation to replace one with the other, Nurmskko II teach antibody 4D4 and antibody 5C3 bind the same site with substantially the same affinities (table 2) for binding iPSA.
In response to the argument that the DELFIA Reagents reference is not prior art, it is noted that the reference is only  relied upon as evidence chelates i.e. DTPA that function under lower pH values i.e. 6.5.  This relates to a mechanism of action not to the actual buffer composition of DELFIA  that typically has a pH of 7.5.   
In response to Applicant argument that one of ordinary skill would not be motivated to try a pH 6.5 because it is considered extreme it is initially noted that the DELPHIA reagent reference does not teach pH 6.5 is extreme.  Instead the reference teaches that when “stability problems are encountered using N1 chelates, or when assay conditions are more extreme DTPA chelates provide a better alternative. The DTPA chelates can be used in DELFIA separation assays where the concentration of chelating agents is between 0.05 and 10 mmo1/L. They also support lower pH values  down to pH 6.5 and temperature as high as 70oC”.  More importantly, the reference teaches the technology is extremely flexible and it provides components to create your own sensitive assay being attractive for the hit to lead optimization process (page 5, first paragraph).   One of ordinary skill would know that ready made buffers are a good starting point but optimization is needed for a final formulation of assay conditions. 
All additional arguments have been addressed in the Office action dated 12/9/2019 or are reiterated above.
Nonstatutory Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5-6, 8,  24,  50 and 52-56  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-13 , 21, 23-29 of copending Application No. 15/143345 (‘345) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims of both instant and co-pending application are drawn to the same markers (total PSA, IPSA, fPSA hK2) 
‘345 does not claim measuring iPSA as claimed. 
Nurmikko et al,  Nurmikko II and Pettersson et al are relied upon as in the 103 rejection above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay intact PSA of ‘345  as taught in Nurmikko et al, wherein antibody 5C3 is substituted with antibody 4D4 as taught in Nurmikko II because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients (Pettersson, page 1481, left second paragraph) and Nurmikko et al.   One of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. Applicant can rebut a prima facie case of obviousness by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7,in the method of ‘345  since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In addition the DELFIA technology has been used in all cited publication and it offers support chelates i.e. DTPA that function under lower pH values i.e. 6.5 and higher temperatures as evidenced by  DELFIA Reagents, see page 17). 

Claims 16 and 31   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-13 , 21, 23-29  copending Application No. 15/143345 (‘345) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents as applied to claims 1, 5-6, 8, 24, 50. in further view of Eriksson et al.
‘345 does not claim measuring tPSA as claimed. 
Nurmikko et al,  Nurmikko II and  Pettersson et al. and Eriksson et al. are relied upon as in the 103 rejection above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA from in a blood sample as taught in ‘345 in view of  Nurmikko et al,  Nurmikko II and  Pettersson et al, wherein the assay is performed as taught in Eriksson et al. One would be motivated to do so as such assay is well established in the art as taught in Eriksson et al.

Claims 1, 5-6, 8,  24,  50 and 52-56  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 8-13 , 21-23, 25  of copending Application No. 15/143,329 (‘329) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims of both instant and copending application are drawn to the same markers (total PSA, IPSA, fPSA hK2) 
‘329 does not claim measuring iPSA as claimed. 
Nurmikko et al,  Nurmikko II and Pettersson et al is relied upon as in the 103 rejection above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay intact PSA of ‘329as taught in Nurmikko et al, wherein antibody 5C3 is substituted with antibody 4D4 as taught in Nurmikko II because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients (Pettersson, page 1481, left second paragraph) and Nurmikko et al.   One of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. Applicant can rebut a prima facie case of obviousness by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7,in the method of ‘329 since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In addition the DELFIA technology has been used in all cited publication and it offers support chelates i.e. DTPA that function under lower pH values i.e. 6.5 and higher temperatures as evidenced by  DELFIA Reagents, see page 17). 

Claims 16 and 31   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 8-13 , 21-23, 25  of copending Application No. ‘329 in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents as applied to claims 1 in further view of Eriksson et al.
‘329 does not claim measuring tPSA as claimed. 
Nurmikko et al,  Nurmikko II and  Pettersson et al. and Eriksson et al. are relied upon as in the 103 rejection above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA from in a blood sample as taught in ‘329 in view of  Nurmikko et al,  Nurmikko II and  Pettersson et al, wherein the assay is performed as taught in Eriksson et al. One would be motivated to do so as such assay is well established in the art as taught in Eriksson et al.

Claims 1, 5-6, 8,  24,  50 and 52-56  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13  of USPAT 9,672,329  (‘329) in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims of both instant and copending application are drawn to the same markers (total PSA, IPSA, fPSA hK2) 
‘329 does not claim measuring iPSA as claimed. 
Nurmikko et al,  Nurmikko II and Pettersson et al is relied upon as in the 103 rejection above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to assay intact PSA of ‘329 as taught in Nurmikko et al, wherein antibody 5C3 is substituted with antibody 4D4 as taught in Nurmikko II because antibody clone 5C3 and  4D4 bind the same site with substantially the same affinities (table 2) as taught in Nurmikko II and one of ordinary skill in the art would have found it obvious to substitute 5C3 for 4D4 as a europium labeled tracer antibody in the assay of Nurmikko et al.   It would have also been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to further optimize the pH during the assay reaction when 4D4 is used as a europium-labeled  tracer antibody to detect the capture 5A10 antibody-iPSA complex bound on a DELFIA streptavidin plate in the method of  Nurmikko et al.  One would be motivated to do so to mitigate release of fPSA from the ACT-PSA complex that increases with an increase in pH as taught in Pettersson et al.  to improve the accuracy and specificity for detecting fPSA including intact fPSA which is an important parameter in discrimination between BPH and prostate cancer patients (Pettersson, page 1481, left second paragraph) and Nurmikko et al.   One of skill would be motivated to replicate optimum conditions that reduce the aberrant and artificial fPSA release from the in vitro formed PSA-ACT complex standard,  in accelerated stability studies i.e. performed under higher temperature to simulate aging because both  fPSA  and PSA-ACT are known to exist in blood and used to discriminate BPH from prostate cancer.  
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, buffer pH  is among many other variable parameters that has been a matter of routine optimization. Applicant can rebut a prima facie case of obviousness by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. Further, as the prior art compounds capture antibody i.e. clone 5A10 and the tracer antibody europium-labeled  tracer antibody clone 4D4  are indistinguishable from that claimed  the same as claimed it would be with expectation of success that they will produce the same results as the clamed i.e. detection of iPSA when the pH is between 6.5 to 7,in the method of ‘329 since the composition and its chemical properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In addition the DELFIA technology has been used in all cited publication and it offers support chelates i.e. DTPA that function under lower pH values i.e. 6.5 and higher temperatures as evidenced by  DELFIA Reagents, see page 17). 

Claims 16 and 31   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13  of USPAT  No. ‘329 in view of Nurmikko et al,  Nurmikko II and  Pettersson et al. and/or as evidenced by  DELFIA Reagents as applied to claims 1, 5-6, 8, 24, 50. in further view of Eriksson et al.
‘329 does not claim measuring tPSA as claimed. 
Nurmikko et al,  Nurmikko II and  Pettersson et al. and Eriksson et al. are relied upon as in the 103 rejection above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to detect total PSA from in a blood sample as taught in ‘329 in view of  Nurmikko et al,  Nurmikko II and  Pettersson et al, wherein the assay is performed as taught in Eriksson et al. One would be motivated to do so as such assay is well established in the art as taught in Eriksson et al.

Response to Applicant arguments
Applicant arguments are directed to clone 4D4 that binds iPSA in a buffer 6.5-7 that allegedly is not obvious over the cited references and have been addressed above.  
Conclusion
All other objections and rejections recited in the Office Action of 3/26/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641